DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an applicator tool, classified in A45D 40/267.
II. Claims 19-20, drawn to a method of using an applicator tool, classified in A45D 40/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using the applicator to comb through eyebrows and eyelashes without application of composition. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II would require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Laura Cruz on 16 June 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Bibliographic Data Sheet
The attorney docket number on the filing receipt filed 14 September 2020 and the bibliographic data sheet are different.

Information Disclosure Statement
The information disclosure statement filed 18 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance of the NPL 1, “French Search Report and Written Opinion mailed October 15, 2021”, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100b" and "110b" have both been used to designate a neck in fig. 1 and p. 5 line 23.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both rounded edge and second major surface in fig. 2, reference characters “114” and “116” have been used to designate both tools and surfaces in p. 8 line 7, reference character “152” has been used to designate package and wiper in p. 10 line 2.
The drawings are objected to because fig. 1 has reference number “102” and its arrow printed twice and overlapping with each other.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100b in figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 	

Specification
The disclosure is objected to because of the following informalities: on p. 8 line 8, “edge122” is misspelled.  
Appropriate correction is required.
The use of the term Hytrel®, in p. 6 line 5, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furusato (JP 2015126822 A).

    PNG
    media_image1.png
    606
    544
    media_image1.png
    Greyscale

In regards to claim 1, Furusato discloses an applicator (fig. 14) comprising a first applicator tool (33b, 33c), a second applicator tool (33e, 33d), wherein the first and second applicator tools are positioned diagonally apart from each other (see fig. 14); and the applicator has an overall width that decreases with the flexing of a spring (34c, para. 0027, 0054) holding the first and second applicator tools as the first and second tools overlap with each other (see fig. 14). 
In regards to claim 2, Furusato discloses an applicator (fig. 14) wherein the first (33b, 33c) and second (33e, 33d) applicator tools are configured to overlap each other to decrease the overall width of the applicator (fig. 14, para. 0056, 0058).  
In regards to claim 3, Furusato discloses an applicator comprising a first spring (first spring in annotated fig. 14) connecting proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, and a second spring (34c) connecting distal ends of the first and second applicator tools (see fig. 14).  
In regards to claim 4, Furusato discloses an applicator (fig. 14) wherein the spring and the applicator tools and the spring are a single monolithic material (para. 0024, 0027, 0058-0059).  
In regards to claim 5, Furusato discloses an applicator (fig. 14) wherein the spring (first spring in annotated fig. 14) is connected to proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, the spring comprises a first neck (34a) and a second neck (34e) positioned opposite to each other (see figs. 14b-14c).  
In regards to claim 7, Furusato discloses an applicator (fig. 14) wherein the first applicator tool (33b, 33c) includes a spatula with a flat surface on one side and a convex surface on an opposite side (paras. 0026, 0058).  
In regards to claim 8, Furusato discloses an applicator (fig. 14) wherein the first applicator tool (33b, 33c) and the second applicator tool (33e, 33d) includes include at least one tool selected from a spatula (paras. 0026, 0058) or a comb (paras. 0028, 0058).
In regards to claim 9, Furusato discloses an applicator (fig. 14) wherein at least one applicator tool includes flocking on a surface of the tool (para. 0028, 0058).  
In regards to claim 10, Furusato discloses an applicator (fig. 14) wherein the spring (34c) maintains the first applicator tool (33b, 33c) diagonally apart from the second applicator tool (33e, 33d).  
In regards to claim 12, Furusato discloses a combination comprising the applicator of Claim 1 (see claim 1 above) and a stem (35) connected to the applicator through the spring (first spring in annotated fig. 14).  
In regards to claim 13, Furusato discloses a combination (fig. 14), wherein the spring (spring in annotated fig. 14) is connected to proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, the spring comprises a first neck (34a) and a second neck (34e) positioned opposite to each other axially on the stem (see figs. 14b-14c).  
In regards to claim 14, Furusato discloses a combination (fig. 14) comprising a notch (notch in annotated fig. 14) extending into the stem (35), the notch is a full diameter of the stem (35), and divides the stem into a first and second arm (stem arms 1 and 2 in annotated fig. 14) to which the first (34a) and second (34e) neck are connected. 
In regards to claim 15, Furusato discloses a combination wherein the applicator and stem are a single monolithic material (para. 0024, 0027, 0058-0059).  
In regards to claim 16, Furusato discloses a combination further comprising a package (10) with a wiper (11).  
In regards to claim 17, Furusato discloses a combination wherein the wiper (11) has an orifice (orifice in annotated fig. 14) that has a width that is about half of the width of the applicator (see fig. 14).  
In regards to claim 18, Furusato discloses a combination wherein the package (10) comprises a composition (A) applied with the applicator.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Furusato (JP 2015126822 A) in view of Bickford (WO 2010135052 A2). 
In regards to claim 6, Furusato discloses the invention substantially as claimed. Furusato further discloses an applicator wherein the spring (34b) is connected to distal ends of the first (33b, 33c) and second (33d, 33e) applicator tools.  Furusato fails to teach the spring comprising a half-loop. 
However, Bickford teaches an applicator (figs. 1-4) wherein the spring (51) comprises a half-loop (fig. 4, para. 0026).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furusato to incorporate the teachings of Bickford and provide an applicator wherein the spring comprises a half-loop. Doing so would allow for the stabilization of the positions of the first and second applicator tools.
In regards to claim 11, Furusato discloses the invention substantially as claimed. Furusato further discloses an applicator (fig. 14) wherein the spring (first spring in annotated fig. 14) is a proximal spring connected to proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, and the applicator comprises a second spring (34c), wherein the second spring is a distal spring connected to distal ends of the first and second applicator tools (see fig. 14). The embodiment of Furusato shown in fig. 14 fails to teach the proximal spring comprising a first neck and a second neck positioned opposite to each other.
The embodiment of Furusato shown in fig. 10 teaches a spring (34a) comprising a first neck (para. 0049-0050, 0058) and teaches that a grooved spring hinge is interchangeable with a gently curved neck spring hinge. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 14 of Furusato to incorporate the teachings of the embodiment of fig. 10 of Furusato and provide the proximal spring comprising a first neck and a second neck positioned opposite to each other, as such a modification is merely the substitution of one known spring (curved neck 34a of fig. 10) for another known spring (groove springs 34a and 34e of fig. 14), and the results of such a modification would have been predictable, namely, providing for the expansion of the cosmetic applicator (paras. 0027, 0049-0050, 0058). Doing so would allow the spring hinge to be thinner.
Furusato fails to teach an applicator wherein the second distal spring comprises a half-loop.  
However, Bickford teaches an applicator (figs. 1-4) wherein the distal spring (51) comprises a half-loop (fig. 4, para. 0026).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furusato to incorporate the teachings of Bickford and provide an applicator wherein the second distal spring comprises a half-loop. Doing so would allow for the stabilization of the positions of the first and second applicator tools.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY N HUYNH/            Examiner, Art Unit 3772                                                                                                                                                                                            
/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772